ACTION of assumpsit with the usual pleas and also that the sum sued for by the plaintiff had been attached in the hands of the defendant on execution attachments upon judgments at the suit of several parties against Dawson c. Replication that before the defendant had responded to the attachments and before the same had been so laid in his hands, he had been notified both by Dawson and by Carpenter that the debt due from him to Dawson, had been assigned by the latter to Carpenter and was then due and payable to Carpenter by virtue of the assignment to him. Rejoinder and issue thereon, as well as upon the usual pleas.
The proof was that Dawson had entered into a contract with Jones to build a small house for him for the sum of $160, and employed Carpenter and another workman to assist him in building it in the latter part of the year 1859. On the first day of November in that year before the house had been finished and whilst Dawson and Carpenter were yet engaged in the building of it, the former *Page 413 
sold the contract to the latter and delivered him an instrument of writing in the following words signed by him. "For value received I have this day sold the contract for building a house for Ezekiel J. Jones for one hundred and sixty dollars to James P. Carpenter." It was also proved by a witness in the case that Jones had stated to him that Carpenter, in November or December 1859, whilst he and Dawson were still at work on the house, and before any attachment had been served upon him, had notified him of the assignment to him by Dawson, of the sum due from Jones to Dawson for the building of the house, but he should not pay it to Carpenter until he knew what to do about the attachment which he said had been served upon him. There were several judgments and fi. fa. attachments thereon at the suit of sundry parties against Dawson produced in the evidence, the first of which was issued on the 20th day of December, 1859, and laid in the hands of Jones the next day.
After adverting to the facts proved as before stated and the pleadings in the case, that if Dawson had not either by himself or some other person performed the entire contract and built and completed the house as he had agreed to do for the sum stipulated, the plaintiff was not entitled to recover, and the verdict should be for the defendant, although the action had been brought in his name for the use and benefit of Carpenter to whom he had sold and assigned the contract. But if the contract had been performed and the house had been built by him, or by his procurement, and the jury were further satisfied from the evidence that the contract was sold and assigned by Dawson to Carpenter before any of the execution attachments which had been produced and referred to in the case, had been served upon Jones, the defendant, and the latter had notice or knowledge of the sale or assignment of the contract by Dawson to Carpenter, before he answered on any of the attachments, then the plaintiff was entitled to recover in the action and their verdict should be in his favor.
                                         The plaintiff had a verdict. *Page 417